IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45923

STATE OF IDAHO,                                  )
                                                 )   Filed: March 12, 2019
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
MICHAEL SCOTT SMITH,                             )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Appeal from judgment of conviction and suspended, unified sentence of ten years
       with four years determinate for felony driving under the influence of
       alcohol, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Michael Scott Smith was found guilty of felony driving under the influence of alcohol,
Idaho Code § 18-8004. The district court imposed a unified sentence of ten years with four years
determinate, but after a period of retained jurisdiction, suspended the sentence and placed Smith
on supervised probation. On appeal, “[m]indful that he has since been placed on supervised
probation,” Smith asserts that the district court erred in retaining jurisdiction rather than placing
him immediately on probation.



                                                 1
       A case becomes moot when the issues presented are no longer live or the defendant lacks
a legally cognizable interest in the outcome. Murphy v. Hunt, 455 U.S. 478, 481 (1982);
Bradshaw v. State, 120 Idaho 429, 432, 816 P.2d 986, 989 (1991). Even where a question is
moot, there are three exceptions to the mootness doctrine: (1) when there is the possibility of
collateral legal consequences imposed on the person raising the issue; (2) when the challenged
conduct is likely to evade judicial review and thus is capable of repetition; and (3) when an
otherwise moot issue raises concerns of substantial public interest. State v. Barclay, 149 Idaho 6,
8, 232 P.3d 327, 329 (2010). The only relief Smith has requested on appeal cannot be granted
because Smith has been placed on supervised probation. Therefore, any judicial relief from this
Court would have no effect on either party. See id. Accordingly, Smith’s appeal is dismissed.




                                                2